DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s amendment received 9/10/21 (hereinafter “amendment”) has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, Group II comprising claims 1-9 and 11-12.  Accordingly, claim 10 has been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to the limitation “driving assistance level” in the limitation “driving assistance level at which driving assistance can be executed by the vehicle” recited in claims 1, 11 and 12 is not provided with any limiting definition and the term is not commonly known in the art. The specification indicates examples that the driving assistance level may include an amount of time or a measured distance (size of an extra space) (Spec. ¶ 94) or the automated driving level of the vehicle (Spec. ¶104 “the driving assistance level such as the automated driving level of the vehicle M”), but does not limit the term to these examples such that the term is relative due to its variable nature. See MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  The relative nature of what a driver assistance level is renders the claims indefinite since it is 
Claim 4 is rejected for at least an additional reason. The term "higher" in conjunction with a “driving assistance level” as recited in claim 4 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what the driver assistance level needs to be higher than in order for the selection unit to select a higher stopping difficulty level into/out facility. Claim 8 is further rejected on the basis of its dependency. 
Similarly, claims 5-6 are rejected as indefinite since “higher” in conjunction with a “reference level” in the limitation “when the driving assistance level is higher than or equal to a reference level than when the driving assistance level is lower than the reference level” since it is unclear what “reference level” is referring to, and it is unknown what unit of measure is indicated by “level”. For example, the specification indicates driving assistance level and reference level may refer to an amount of time, a measured distance (size of an extra space) such that “reference level” is relative due to its variable nature. See MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.
Similarly, and for the same reasons “stopping difficulty level” recited in claims 4-9 is indefinite as a relative term due to its variable and unknown nature. “Stopping difficulty level” is not provided with any limiting definition and the term is not commonly known in the art. The specification indicates examples that the “stopping difficulty level” may be a time period, a distance measurement or the number of times a user operates a driving operation element (Spec. ¶85) or even a description such as low, medium or high, (FIG. 9)(wherein how it is determined that a stopping difficulty is low medium or high is not explained in the specification), but does not limit the term to these examples such that the term is relative due to its variable nature. See MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by “Self-Automated Parking Lots for Autonomous Vehicles based on Vehicular Ad Hoc Networking” 2014 IEEE Intelligent Vehicles Symposium (IV) June 8-11, 2014. Dearborn, Michigan, USA to Damas et al. (Damas)
With respect to claims 1, 11 and 12 Damas discloses a control device comprising: 
a getting-into/out facility selection unit configured to select one or more getting-into/out facilities where a vehicle to be parked in a parking lot will stop from among a plurality of getting-into/out facilities (p. 473, col. 1 “An autonomously-driven EV equipped with vehicular communications (e.g. ITS G5, 802.11p standard [7]) consults online for an available parking space in nearby self-automated parking lots”) on the basis of at least information indicating:
 a driving assistance level at which driving assistance can be executed by the vehicle and
(i.e., must at least be higher than lowest level, manual driving, p. 475 col. 2 “the cars that use the self-automated parking lot need to have a system to enable their remote control (through DSRC radios) . . . Drive-by-wire (DbW) technology . . . Throttle-by-wire” . . . requirements on the self-driving capabilities of the involved cars”; p. 475, col. 1 section C “self driving capabilities” “our self-automated parking lot proposal, the autonomous driving capabilities of vehicles involve much simpler tasks”; abstract 
information associated with the parking lot having the plurality of getting-into/out facilities; and 
(p. 474, col. 2 “To optimise and simplify manoeuvres, these selfautomated parking lots will require specific minimum turning radius values for vehicles”)
(parking lot having the plurality of getting into/out facilities, FIG. 1 “self-automated parking lot”; p. 475 section B “Entry/ Exit Algorithm” “In this architecture we allow vehicles to enter/exit the parking lot through the left or right of the parking area”)
(p. 475, col. 2, section D “self-automated parking lot establishes communication between two parties: the parking lot controller (PLC) and each vehicle. A vehicle trying to enter the parking lot, first queries the PLC for its availability. The PLC has a complete view of the parking lot state, mapping a vehicle to a parking space, and responds affirmatively if it is not full”)
a guidance unit configured to guide the vehicle to the selected getting-into/out facility.
(p. 474, col. 1 “In our self-automated parking lot . . . manoeuvring is done autonomously by the car, pedestrian access is not allowed, and the assigned parking space is determined by the parking lot controller”; p. 475, col. 2 “To move a vehicle, the PLC sends movement instructions in the form of a sequence of commands, similar to the commands used in radio-controlled cars, that will lead to the desired parking space”; p. 474, col. 2 “As this parking lot is designed for autonomous vehicles, which enter it after leaving their passenger”).

With respect to claim 2, Damas discloses the getting-into/out facility selection unit selects the getting-into/out facility in response to a leaving request for causing the vehicle to automatedly move from a stop position of the vehicle to the getting-into/out facility.
(i.e., vehicle can only enter if the parking lot is not full, when a full lot has an exiting vehicle, the system autonomously moves vehicles to open a parking space such that the vehicle can enter, p. 475-476 section D “self-automated parking lot establishes communication between two parties: the parking lot controller (PLC) and each vehicle. A vehicle trying to enter the parking lot, first queries the PLC for its 

With respect to claim 3, Damas discloses the getting-into/out facility selection unit selects the getting-into/out facility when the vehicle is allowed to enter the parking lot 
(autonomous vehicle searches for a parking lot with available space, even if available vehicle may have to wait until cars are moved to enter, i.e., p. 473, col. 1 “An autonomously-driven EV equipped with vehicular communications (e.g. ITS G5, 802.11p standard [7]) consults online for an available parking space in nearby self-automated parking lots . . . As vehicles are parked in a manner that maximises space usage (no access ways), this path can require that other vehicles already parked in the parking lot are also moved.”)
(p. 475, col. 1 “the vehicle is directed to the topmost row r, such that the eventual movement by vehicles already in r and r0, to allow the entry of the vehicle, is minimized”)
(i.e., vehicle can only enter if the parking lot is not full, when a full lot has an exiting vehicle, the system autonomously moves vehicles to open a parking space such that the vehicle can enter, p. 475-476 section D “self-automated parking lot establishes communication between two parties: the parking lot controller (PLC) and each vehicle. A vehicle trying to enter the parking lot, first queries the PLC for its availability. The PLC has a complete view of the parking lot state, mapping a vehicle to a parking space, and responds affirmatively if it is not full . . . in order for a vehicle to be inserted in a parking space, other vehicles may need to be moved . . . A vehicle exit is triggered by a message sent to the PLC by the vehicle intending to exit (possibly after receiving a pickup request from its owner). The PLC then computes the movement sequence commands and sends these sequences to the involved vehicles.”). 

Allowable Subject Matter
Claims 4-9, as best understood in view of the 112(b) rejections above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) rejections are complied with.  For example, each of claims 4, 5 and 9 require a control device to know a “getting-into/out facility” “stopping difficulty level”, and further selection of a getting-into/out facility having a higher stopping difficulty level than other getting-into/out facilities (i.e., claim 1 “selection unit configured to select one or more getting-into/out facilities . . . from among a plurality of getting-into/out facilities”) which only occurs when the “driving assistance level” at which driving assistance can be executed by the vehicle is above a particular level.
The best prior art, Damas, fails to disclose selecting a getting-into/out facility with a higher “stopping level difficulty” from amongst a plurality of getting-into/out facilities, presumably, in view of the 112(b) rejection, with relatively lower “stopping level difficulty” – such that the higher difficulty parking is selected -- once it is determined that the “driving assistance level” at which driving assistance can be executed by the vehicle is above a particular level. In addition, the prior art does not disclose the combination of limitations recited in claims 1 and 9; 1, 3 and 5; and 1, 3 and 4, respectively, at least in part because the typical prior art parking facility search does not actively seek out more difficult parking facilities. 

Citation of Prior Art
US 20190243368 is cited to disclose an autonomous vehicle parking management system with automated valet
WO 2018096985 A1, to Honda, is cited to disclose automated parking facilities management
US 20200160710 is cited to disclose automated parking facilities management including FIG. 3 depicting a method with automated vehicle enter/ exit requests to and from the parking facilities
US 20200207334 is cited to disclose 
¶26 “autonomous valet parking”
¶55 “In step (1 ), an operation of initiating an automated valet parking procedure to be performed by the infrastructure facility and the vehicle is performed”
And FIG. 3

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667